Citation Nr: 0124811	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  01-07 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for hepatitis B and complications thereof, including 
end stage renal disease, vasculitis and nephrectomy.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Albuquerque, New Mexico, Regional Office (RO).  
In the May 2000 decision, the RO denied entitlement to 
compensation under 38 U.S.C. § 1151 for hepatitis B and C 
with vasculitis, nephrectomy and damaged liver.  The veteran 
has perfected his appeal with this rating decision.  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  The preponderance of the medical evidence shows that the 
veteran's hepatitis and complications thereof are not related 
to medical treatment he received from VA in 1994.   

3.  There is no competent evidence demonstrating that either 
fault on VA's part or that an event not reasonably 
foreseeable caused additional disability in the veteran.


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for hepatitis B and complications thereof, 
including end stage renal disease, vasculitis and 
nephrectomy, are not met.  38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.358 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was hospitalized at a VA facility from November 
1994 to December 1994 due to an abdominal aortic aneurysm.  
An aortobicommon iliac bypass graft with bilateral 
endarterectomy of the common iliac arteries and an 
embolectomy of the left external iliac artery were performed.  
It was noted that the veteran was given some blood post-
operatively.  The veteran did well post-operatively.  

A VA general medical examination was conducted in June 1997.  
The veteran reported that he underwent surgery to repair an 
abdominal aneurysm in 1994 at which time he received multiple 
blood transfusions.  He indicated that multiple studies 
conducted in January 1996 resulted in a diagnosis of probable 
chronic hepatitis B.  The veteran reported that he was 
informed by VA physicians that the probable cause of his 
hepatitis B infection was the multiple blood transfusions 
received during the surgery in 1994.  The examiner noted that 
the veteran was totally asymptomatic with the exception of 
some weight loss.  He had never been jaundiced.  Lab work 
revealed that the veteran was positive for hepatitis B 
surface antigens and hepatitis B surface antibodies.  The 
pertinent diagnoses were probable chronic hepatitis B, severe 
peripheral neuropathy of an undetermined etiology, chronic 
vasculitis of an undetermined etiology and renal 
insufficiency.  

In July 1999, the veteran submitted his claim for 
compensation under the provisions of 38 U.S.C. § 1151, 
claiming that he had hepatitis B and hepatitis C as a result 
of contaminated blood products which he received at the time 
of his 1994 VA hospitalization.  

VA outpatient treatment records reveal treatment for 
hepatitis beginning in May 1996.  A private physician 
reported in October 1999 that the veteran had end stage renal 
disease.  

In a statement which was received in August 2000, the veteran 
reported that the first time he ever had a blood transfusion 
was in 1994 when he was operated on to repair the abdominal 
aortic aneurysm.  He thought that he was first informed he 
had hepatitis B in June 1996.  

In January 2001, P.Z., M.D., a VA physician, reported that he 
had treated the veteran from 1996 to 1998.  The veteran was 
diagnosed with hepatitis B in 1997.  The doctor reported that 
hepatitis B is known to sometimes produce a vasculitis and a 
neuropathy.  He opined that the veteran developed vasculitis 
and neuropathy as a result of his hepatitis B.  An attempt 
was made to determine the etiology of the hepatitis B.  Liver 
tests showed normal levels prior to 1994 and were not checked 
regularly from 1994 until development of symptoms of 
vasculitis in 1996.  The liver tests from 1996 were 
referenced as revealing rising levels consistent with a 
development of hepatitis.  The physician wrote that the only 
risk factor identified was the repair of an abdominal aortic 
aneurysm which occurred in 1994 when the veteran received 
three units of blood.  It was noted that while the blood the 
veteran was given was screened for hepatitis, "some infected 
blood is not identified by the screening test."  The three 
donors of the blood the veteran received were traced, only 
one of whom had subsequent records which was found to be 
negative for hepatitis B.  The two other donors did not have 
subsequent records to review and the blood donation center 
informed the doctor that no further tracing was possible.  
The physician wrote that the two units of blood from the 
untraced donors "are the only identified risk for [the 
veteran's] Hepatitis B."

A VA opinion was promulgated in July 2001.  The examiner 
reported that he was asked to determine the etiology of the 
veteran's hepatitis.  The examiner reviewed the veteran's 
medical records.  It was noted that liver function testing in 
1993 was normal.  The veteran was not tested for hepatitis 
virus at that time and his history did not reveal the 
presence of any risk factors for hepatitis.  An abdominal 
aortic aneurysm was repaired on December 5, 1994 following 
which, the veteran received a blood transfusion plus infusion 
of some blood products.  No illness was noted at the time of 
the surgery and no immediate changes were noted in liver 
function tests "although numerous tests of enzyme levels 
were performed."  On April 2, 1996, a test showed the 
veteran was positive for surface antigen to hepatitis B.  
Another test conducted in 1999 confirmed the presence of 
positive surface antigen to hepatitis B.  The veteran did not 
have an antibody to the surface antigen but it was not clear 
to the examiner if this was tested for.  The veteran was 
negative for hepatitis C and there was no evidence the 
examiner could find indicating that the veteran was ever 
found positive for hepatitis C.  

With regard to whether the etiology of the disease was due to 
any type of contaminated blood, the examiner noted that all 
blood at the VA facility where the veteran was operated on 
had been tested for hepatitis B and hepatitis C for many 
years before the veteran received his blood products.  The 
examiner noted that abnormalities of liver function which do 
resemble to some extent hepatitis C abnormalities began in 
1997, three years after the operation.  It was also noted 
that the hepatitis C test was not positive.  The examiner 
opined that the hepatitis infection was "not temporally 
related to the surgery."  Clinical records from the 
veteran's visit to a clinic in El Paso showed liver function 
tests to be essentially normal.  

Preliminary Matters

At the outset, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his § 1151 
claim, and the veteran has not indicated the existence of any 
pertinent evidence that has not already been obtained.  The 
veteran was mailed a statement of the case in July 2001.  
This statement of the case provided the laws and regulations 
pertaining to claims for compensation under 38 U.S.C. § 1151 
which were filed subsequent to October 1, 1997.  The 
statement of the case indicated that for claims received by 
VA on or after October 1, 1997, the veteran was to consult 
"§ 3.361."  That regulation, however, had already been 
rescinded (as is discussed in more detail below).  The Board 
finds, however, that this was harmless error on the RO's 
part.  In the reasons and bases portion of the statement of 
the case, the veteran was provided with the current criteria 
pertaining to 38 U.S.C. § 1151 claims.  In the original 
rating decision, the veteran was specifically informed that 
his claim had been denied because a causal relationship 
between the VA surgery and his hepatitis had not been 
established.  The Board finds the veteran was sufficiently 
informed of the evidence necessary to substantiate his claim.  
In fact, the veteran specifically obtained an opinion on the 
etiology of his hepatitis.  

The RO has either obtained or attempted to obtain all 
identified medical records from the VA and private  providers 
which could reasonably be expected to pertain to whether the 
1994 VA treatment is the cause of his hepatitis.  There is no 
indication that there is any extant evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice describing how 
the tasks of developing the record are allocated, it has gone 
beyond this requirement by actually obtaining all the 
evidence.  An opinion as to the veteran's hepatitis was 
obtained by the RO.  

The Board finds that the RO has complied with both the duty 
to assist and the duty to notify provisions of the VCAA, 
implementing regulations and internal VA guidance.  In light 
of all of these considerations, the Board finds that it is 
not prejudicial to the claimant to proceed to adjudicate the 
claim on the current record.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Criteria

In pertinent part, at the time of the United States Supreme 
Court decision in the case of Brown v. Gardner, 115 S. Ct. 
552 (1994), 38 U.S.C.A. 1151 provided that when there is no 
willful misconduct by a veteran, additional disability 
resulting from VA hospitalization, medical or surgical 
treatment causing injury, or aggravation thereof, shall be 
compensated as if service connected.

The United States Supreme Court held that VA's interpretation 
of 38 U.S.C. 1151 as encompassing only additional disability 
resulting from VA negligence or from accidents during 
treatment was unduly narrow.  The Court found that the 
statutory language of 38 U.S.C.A. 1151 simply required a 
causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  It was further found that the 
implementing regulation then in effect, 38 C.F.R. 3.358(c)(3) 
(1991), was not consistent with the plain language of 38 
U.S.C.A. 1151 with respect the regulation's inclusion of a 
fault or accident requirement.

However, effective October 1, 1997, 38 U.S.C.A. 1151 was 
amended by Congress.  See Section 422(a) of PL 104-204.  The 
purpose of the amendment is, in effect, to overrule the 
Supreme Court's decision in the Gardner case, which held that 
no showing of negligence is necessary for recovery under 
section 1151.  In pertinent part, 1151 is amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

As to regulations relating to claims filed after October 
1997, 38 C.F.R. § 3.361 (1998) was enacted in response to, 
and to enable, the revised 38 U.S.C.A. § 1151 (West 1991).  
However, this 'new' 38 C.F.R. § 3.361 was rescinded by a 
final rule which became effective January 8, 1999 because the 
August 24, 1998 publication in the Federal Register of 38 
C.F.R. § 3.361 (and 38 C.F.R. §§ 3.362 and 3.363) had been 
made without notice and comment.  See 64 Fed. Reg.1131-1132 
(January 8, 1999).

Here, the veteran's claim for benefits under 38 U.S.C.A. § 
1151 was received in July 1999 and, accordingly, the claim 
will be adjudicated by the Board, as it was by the RO, under 
the version of 38 U.S.C.A. § 1151 that requires VA fault.  

Analysis

The veteran has alleged that he currently has hepatitis B as 
a result of contaminated blood products he received while 
undergoing surgery to treat an abdominal aortic aneurysm in 
1994.  In support of his claim, he has submitted written 
statements and has obtained an opinion from a VA doctor who 
treated him from 1996 to 1998.  

With regard to the veteran's written statements which 
indicate that, in his opinion, his hepatitis was the result 
of the treatment he received in 1994 from VA, the Board finds 
this evidence to be without probative value as the veteran is 
a lay person.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Board notes the veteran has reported that he was informed 
by VA physicians that his hepatitis was caused by the 1994 VA 
medical treatment.  However, a lay person's statement about 
what a physician told him or her, cannot constitute competent 
medical evidence of etiology or nexus.  The connection 
between what a physician said and the layman's account of 
what the physician purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 77 (1995).  

P.Z., a VA physician, wrote in January 2001 that the only 
risk factor he could identify as a cause of the veteran's 
hepatitis B was two units of blood the veteran received at 
the time of the 1994 surgery.  He acknowledged that the blood 
had been screened for hepatitis but noted that not all 
infected blood could be detected that way.  He reported that 
liver tests were normal in 1994 but were shown to be rising 
in 1996, consistent with the development of hepatitis.  As a 
physician, the author's opinion is competent evidence for the 
etiology of the veteran's hepatitis.  

The evidence which weighs against the veteran's claim is the 
VA opinion promulgated in July 2001.  The doctor who provided 
the opinion reviewed the medical evidence of record and 
opined that the veteran's hepatitis was not due to the VA 
medical treatment due to the length of time which elapsed 
between the 1994 surgery and the development of symptoms.  
The Board places greater probative weight on this opinion 
over the opinion from P.Z. as the physician provided a 
rationale based on the evidence of record as to why the 
hepatitis was not caused by the surgery.  P.Z.'s opinion was 
based on the fact that he could find no other risk factors 
for the disease which is essentially an opinion based on a 
lack of evidence.  

Moreover, even if the evidence had shown that the veteran's 
hepatitis had developed as a result of the blood transfusion 
during the surgery performed at the VA, the veteran's claim 
must still be denied as there is no competent evidence 
demonstrating either fault on VA's part or that an event not 
reasonably foreseeable caused additional disability in the 
veteran.  P.Z. noted the potential etiology for the hepatitis 
but did not indicate in any way that VA was negligent or that 
the development of hepatitis was not reasonably foreseeable.  

Based on the above, the Board finds the preponderance of the 
evidence demonstrates that the veteran does not have 
hepatitis as a result of VA medical treatment he received in 
1994, and that there is no competent evidence demonstrating 
that either fault on VA's part or that an event not 
reasonably foreseeable caused additional disability in the 
veteran.  Accordingly, the Board concludes that the criteria 
for entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for hepatitis B and complications thereof, including end 
stage renal disease, vasculitis and nephrectomy, are not met.  
As the evidence of record is not evenly balanced, the 
doctrine of the benefit of the doubt has not application.  


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for hepatitis B and complications thereof, including 
end stage renal disease, vasculitis and nephrectomy, is 
denied.  



		
	MICHAEL D. MARTIN 
	Acting Member, Board of Veterans' Appeals



 

